Exhibit10.3 EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement") is made on or as of May 1, 2007 between AMERICA’S CAR-MART, INC., an Arkansas corporation (the "Company") and JEFFREY A. WILLIAMS (the "Associate"). WITNESSETH: WHEREAS, the Company is engaged in the business of the sale and financing of used vehicles (“Company Business”); and WHEREAS, the Associate is a Senior Executive Officer of the Company, and the Company desires to continue the employment of the Associate, and the Associate desires to provide his services to the Company upon the terms and conditions hereinafter set forth; WHEREAS, the Company periodically sells its finance receivables to Colonial Auto Finance, Inc., an Arkansas corporation ("Colonial") and services those loans on Colonial’s behalf (collectively, the Company and Colonial are referred to herein as "Car-Mart"); and WHEREAS,
